Citation Nr: 1432711	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-19 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for low back strain with degenerative joint disease, currently rated as 20 percent disabling.

2.  Entitlement to an increased disability rating for left patella chondromalacia, currently rated as 10 percent disabling.

3.  Entitlement to an increased disability rating for right hip strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March through July of 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims for higher disability ratings for low back strain with degenerative joint disease, left patella chondromalacia, and right hip strain.  The Veteran subsequently perfected a timely appeal as to those issues.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) during a February 2011 hearing that was held at the RO.  A transcript of this testimony is associated with the claims file.

In May 2011, the Board remanded this matter for further claims development, to include arranging the Veteran to undergo VA examinations of his low back, left knee, and right hip, and readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).  In relation to the issues concerning the Veteran's left knee and right hip disabilities, the Board is satisfied that the directed development action has been performed, and is prepared to proceed with its de novo consideration as to those issues.  Regarding the issue concerning the Veteran's low back disability, the Board finds that the matter must be remanded once again for the reasons discussed more fully below.

The issue of the Veteran's entitlement to an increased disability rating for low back strain with degenerative joint disease, currently rated as 20 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For all periods relevant to this appeal, the Veteran's left patella chondromalacia was manifested by pain, stiffness, loss of flexion to no less than 110 degrees, or 98 degrees after repetitive motion, and no loss of extension.

2.  For all periods relevant to this appeal, the Veteran's right hip strain was manifested by pain, loss of right thigh flexion to no less than 90 degrees with pain reportedly beginning at 85 degrees, and loss of abduction to no less than 30 degrees without reported pain.


CONCLUSIONS OF LAW

1.  For all periods relevant to this appeal, the criteria for a disability rating in excess of 10 percent for left patellar chondromalacia have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2013).

2.  For all periods relevant to this appeal, the criteria for a disability rating in excess of 10 percent for right hip strain have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5252 and 5253 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

An April 2007 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate his claims for increased disability rating for his service-connected low back, left patella, and right hip disabilities.  Consistent with Dingess, this letter included notice of the process by which VA assigns disability ratings and effective dates.  Subsequently, the Veteran's claims were adjudicated in the RO's August 2007 rating decision.  The VCAA notice provided in this case was legally sufficient; hence, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His claims submissions, lay statements, VA treatment records, identified and pertinent private treatment records, and hearing transcript have been obtained and associated with the record.  VA examinations of the Veteran's low back, left knee, and right hip were conducted in August 2007, March 2008, and July 2011.  Moreover, VA has not received any additional evidence since the most recent July 2011 examination which indicates that any of the Veteran's conditions have changed such as to warrant the scheduling of a new VA examination to reassess any of the disabilities at issue here.  Hence, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and a new claim seeking an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim for increase was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran's claims seeking higher disability ratings for his service-connected low back, left patella, and right hip disabilities were received in March 2007.  As such, the Board's primary focus for the disabilities considered in relation to this appeal will be upon the evidence pertinent to the severity of those disabilities since March 2006.

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Left Patella Chondromalacia

Throughout the course of the appeal period, the Veteran's left patella chondromalacia has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260, which governs disabilities due to loss of leg flexion.  Under DC 5260, a 10 percent disability rating is assigned where flexion of the leg is limited to 45 degrees.  A 20 percent disability rating is in order where leg flexion is limited to 30 degrees.  A maximum schedular 30 percent disability rating is assigned where leg flexion is limited to 15 degrees.

In evaluating the Veteran's left knee disability, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that additional criteria for rating knee disabilities are available under DC 5261, which provides the criteria for rating knee disabilities based upon demonstrated loss of leg extension.  Under DC 5261, a 10 percent disability rating is appropriate where leg extension is limited to 10 degrees.  A 20 percent disability rating is in order where leg extension is limited to 15 degrees.  A 30 percent disability rating is appropriate where leg extension is limited to 20 degrees.  A 40 percent disability rating is assigned where leg extension is limited to 30 degrees.  A maximum schedular 50 percent disability rating is awarded where leg extension is limited to 45 degrees.  Where warranted by the evidence, separate disability ratings under DC 5260 and 5261 may be assigned for disabilities of the same knee joint.  See VAOPGCPREC 9-2004.

By way of reference, the Board notes that normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2013).

Still other criteria for rating knee disabilities are available under DCs 5256 (for ankylosis), 5258 (for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion), 5262 (for impairment of the tibia and fibula), and 5263 (for genu recurvatum).  Nonetheless, as discussed below, the evidence does not show that the Veteran's left knee disability has been manifested by ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  In the absence of such manifestations, these DCs are inapplicable in this case.  Rating criteria for knee disabilities are also provided under DC 5259 (for symptomatic removal of the semilunar cartilage).  Nonetheless, DC 5259 does not provide for a schedular disability rating higher than 10 percent and therefore does not assist the Veteran in obtaining a higher disability rating for his left knee.  Moreover, the evidence shows that the Veteran has not required surgery for his left knee disability or that the semilunar cartilage was ever removed from the knee.  Hence, those criteria are also inapplicable in this case.  Finally, the Board notes that criteria for rating knee disabilities due to demonstrated instability are available under DC 5257.  A discussion of the application of those criteria in this case is provided below.

In support of his claim for a higher disability rating, the Veteran alleged generally in his March 2007 claim that symptoms in his left knee had worsened.

The pertinent evidence includes records for VA treatment received by the Veteran through November 2010.  These records include the report of a June 2007 left knee MRI which revealed a small popliteal cyst, but no other abnormalities.  The remaining VA treatment records do not express other information or findings pertinent to the severity of the Veteran's left knee disability.

During an August 2007 VA examination of his left knee, the Veteran reported ongoing pain that was not responding to pain medication.  He stated that he was unable to stand for more than 10 to 15 minutes because of his knee pain and that he occasionally required a cane or crutches for walking.  He stated that he was unable to walk more than a quarter mile.  The Veteran also reported instability and stiffness.  Notably, the Veteran denied having any flare-ups in his left knee.

During the examination, the Veteran demonstrated an antalgic gait and left knee motion included flexion to 110 degrees, with pain beginning from 60 degrees, and full extension to zero degrees.  Repetitive motion resulted in further loss of flexion to 98 degrees due to pain, but still no loss of extension.  A physical inspection of the knee revealed crepitation, clicking, and snapping; however, there was no evidence of instability, masses behind the knee, grinding, or patellar or meniscal abnormalities.  No evidence of any joint ankylosis was seen.  The examiner reviewed the June 2007 MRI and confirmed the findings expressed in the report.

In terms of occupational functioning, the examiner concluded that the Veteran was experiencing significant occupational effects from his left knee disabilities due to decreased mobility, problems with lifting and carrying, and loss of stamina.  In terms of his activities of daily living, the examiner concluded that the Veteran was unable to participate in exercise and sports; severely restricted from performing chores, shopping, recreation, and travel; moderately impaired in feeding, dressing, toileting, and grooming; and mildly impaired in bathing.

In his October 2007 Notice of Disagreement (NOD), the Veteran continued to report progressive pain in his left leg and alleged that he was unable to work an eight hour day.

During a February 2008 VA examination, the Veteran continued to endorse progressively worsening left knee pain.  In terms of functioning, he continued to state that he was unable to stand for more than 30 minutes, but stated that his ability to walk was reduced to no more than a few yards.  At that time, he reported that he was having daily flare-ups in his left knee which were marked by severe pain which prevented him from engaging in any activity until the pain subsided.  Contrary to statements made at his previous August 2007 examination, he denied requiring assistive aids for walking and periods of incapacitation.  Also contrary to the prior examination, he denied experiencing any giving way, instability, locking, or subluxation.  Despite the statements made previously in his NOD, the Veteran reported that he was employed on a full time basis as a construction employee and denied missing any time from work over the preceding 12 month period.

During the examination, the Veteran demonstrated an antalgic gait with poor propulsion.  Left knee motion included full extension to zero degrees without pain and flexion to 120 degrees with pain beginning at 115 degrees.  Repetitive motion was productive of pain; however, was not productive of other symptoms or manifestations and did not result in further loss of motion.  The Veteran was able to walk on his toes, heels, and tandem walk.  No evidence of ankylosis or inflammatory arthritis was seen.  Crepitation, clicking, snapping, and subpatellar tenderness were observed; however, there was no evidence of instability, grinding, meniscus abnormality, or masses behind the knee.

The examiner noted that the Veteran was not experiencing any significant effects on his occupation due to his left knee disability.  He noted further that the Veteran was unimpaired in feeding himself; mildly impaired in bathing, dressing, toileting, and grooming; moderately impaired in performing chores, shopping, recreation, and traveling; and prevented from participating in exercise and sports.

During his February 2011 hearing, the Veteran continued to report ongoing left knee pain and stated that the pain symptoms were particularly present after being seated for long periods of time.  Contrary to the February 2008 VA examination, he reported instances of giving out, instability, locking, and falls and stated that symptoms were worse after repetitive use of the knee.  Still, despite the reported symptoms, he stated that he had not received treatment for his left knee in a couple of years and that present treatment consisted only of pain medication.

During a July 2011 VA examination, the Veteran continued to endorse intermittent episodes of swelling, locking, and giving way.  He also reported flare-ups in pain which occurred two or three times per week and lasted for periods of up to an hour.  He stated that he was having difficulty climbing up inclines and ladders and that he avoided tasks involving such activities in his job.  Notably, he reported that he was self-employed as a carpenter and was able to work according to his own restrictions.  Despite these occupational limitations, he stated that he remained independent in his activities of daily living.

During examination of the left knee, the examiner noted no evidence of warmth, erythema, effusion, crepitance, scarring, deformity, or ankylosis.  The knee was stable.  Demonstrated range of motion included flexion to 120 degrees and full extension to zero degrees.  Pain was reported during motion, however, flexion was actually improved to 125 degrees after repetition, with no changes in demonstrated extension.  X-rays of the left knee showed minimal narrowing of the medial compartment joint space but was otherwise unremarkable.  Based upon the foregoing, the examiner diagnosed mild left patellar chondromalacia without evidence of instability.

The evidence shows that the Veteran's left patellar chondromalacia has been manifested by symptoms of pain and stiffness which limited his ability to stand, walk, and use steps and inclined surfaces.  Throughout the course of the appeal period, the Veteran's disability resulted in a limitation of left leg flexion to no less than 110 degrees, or 98 degrees after repetitive motion.  Notably, subsequent range of motion tests performed during VA examinations in February 2008 and July 2011 indicate that the Veteran's flexion was actually improved.  The repeated range of motion studies revealed no impairment of left leg extension.  Such findings are not consistent with the assignment of a disability rating higher than 10 percent under DC 5260, and moreover, do not warrant the assignment of a separate disability rating under DC 5261 for loss of left leg extension.

Under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  "Functional loss" may occur as a result of weakness or pain on motion.  Here, the evidence shows that pain has been a constant manifestation of the Veteran's left knee disability.  The evidence also shows functional impairment marked by difficulty with sitting, standing, or walking for long periods and difficulty using stairs and walking on inclines.  Nonetheless, given the extent of pain free left knee motion consistently shown by the Veteran during objective examination performed throughout the course of this appeal, and even taking his reported pain and functional limitations into full consideration, there is no evidence of a disability picture that is commensurate to a limitation of left leg flexion to the extent necessary to establish entitlement to a higher disability rating under DC 5260 or to a separate disability rating for loss of extension under DC 5261.  See DeLuca, 8 Vet. App. at 204 -07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261.  In this regard, the Board emphasizes that a 10 percent disability rating under DC 5260 already contemplates an otherwise noncompensable degree of limitation of motion that has been verified by objective evidence of symptoms to include pain.

Also consistent with Schafrath, the Board has considered application of the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show that the Veteran's left patellar chondromalacia has presented an exceptional disability picture which renders inadequate the available schedular rating.  In doing so, the Board notes that the extent of the functional limitations highlighted in the August 2007 VA examination appear to indicate severe occupational and functional limitations which arguably may be inconsistent with the assigned 10 percent disability rating pursuant to DC 5260.

As noted, the examiner from that examination identified that the Veteran was unable to participate in exercise and sports; severely restricted from performing chores, shopping, recreation, and travel; moderately impaired in feeding, dressing, toileting, and grooming; and mildly impaired in bathing.  Nonetheless, the limitations described by the examiner is not supported by any explanation by the examiner as to the basis of his conclusions as to the Veteran's level of functioning.  The absence of such an explanation or rationale is exacerbated by the fact that the extent of pain free motion shown by the Veteran during that examination appears to be inconsistent with the level of functional loss identified by the examiner.  Similarly, the Board notes that the examiner does not expressly note any complaints by the Veteran of any inability to perform chores, go shopping, participate in recreational activites or go traveling, or feed, dress, toilet, groom, or bathe himself; nor does the examiner explain how the extent of lost flexion would impact the Veteran's ability to perform such activities.  Indeed, the August 2007 examiner's conclusions as to the Veteran's level of occupational and ordinary function are inconsistent with the other evidence of record, to include subsequent VA examinations and the June 2007 left knee MRI, which revealed only the presence of a small popliteal cyst.  Given the absence of any explanation or rationale for the August 2007 VA examiner's findings as to the Veteran's level of function, the Board is unable to assign probative weight to those opinion, particularly in view of the other contrary evidence in the record.

By contrast, the Board notes that the extent of occupational and other functional loss indicated by the VA examiner in the February 2008 and July 2011 VA examinations, although similarly lacking in explanation or rationale, are at least consistent with the symptoms and functional loss reported by the Veteran and the objective findings noted during both examinations.  Under the circumstances, the Board is inclined to assign greater probative value to the opinions regarding the Veteran's functioning which are expressed in the February 2008 and July 2011 VA examinations.

Having determined that the Veteran's level of functioning appear to be more accurately reflected in the February 2008 and July 2011 VA examinations, the Board concludes further that the extent of the Veteran's functional loss are contemplated fully in the defined regulations and rating criteria.  Indeed, although the evidence shows that the Veteran was able to maintain his employment as a self-employed home remodeler, and being self-employed, was able to work according to his own work restrictions.  Further, there is no evidence in the record that the Veteran has required hospitalization, or indeed, any consistent or ongoing outpatient treatment for his left knee.  To conclude, the rating criteria reasonably describe the Veteran's disability level and symptomatology, as related to his left knee.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted in relation to the Veteran's left knee disability.

Based upon the foregoing, the evidence does not support the assignment of a disability rating in excess of 10 percent for left patellar chondromalacia.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

B.  Right Hip Strain

At all times relevant to this appeal, the Veteran's right hip strain has been rated as being 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5252.  In this instance, the hyphenated diagnostic code indicates that the RO elected to rate the Veteran's right hip strain as an unlisted disability for which specific rating criteria do not exist, and hence, was rated by analogy under DC 5252.  DC 5252, which provides the criteria for rating disabilities due to loss of thigh flexion, provides for a 10 percent disability rating for disabilities marked flexion limited to 45 degrees.  Under that criteria, a 20 percent disability rating is appropriate for flexion limited to 30 degrees.  A 30 percent disability rating is assigned for flexion limited to 20 degrees.  A maximum schedular 40 percent disability rating is assigned where flexion is limited to 10 degrees.

Once again, the Board has considered the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that applicable criteria exist under DC 5253, which governs disabilities of the hips and thighs due to impairment of abduction, adduction, and rotation of the hip joint.  Under those criteria, a 10 percent disability rating is assigned for disabilities marked by limited rotation to the extent that the claimant is unable to point his or her toe out more than 15 degrees, or, for disabilities marked by the inability to cross one's legs.  A maximum schedular 20 percent disability rating is assigned for disabilities marked by inability to abduct the thigh joint beyond 10 degrees. 

Other criteria for rating hip and thigh disabilities are available under DCs 5250 (for ankylosis), 5251 (for loss of thigh extension), 5254 (for flail joint of the hip), and 5255 (for impairment of the femur).  Nonetheless, where the evidence shows that the Veteran's right hip disability has not been manifested by symptomatology contemplated under those criteria, the Board concludes that those DCs are not applicable in this case.

Again, the pertinent evidence includes records for VA treatment received by the Veteran through November 2010.  These records reflect that the Veteran did not receive regular medical treatment for his right hip.  However, a June 2007 MRI report shows that a small amount of joint effusion and a small benign bone cyst were noted at that time.

During an August 2007 VA examination of his right hip, the Veteran reported progressively worsening pain and stated that he was able to stand for up to 10 or 15 minutes and walk less than a quarter mile.  He also reported symptoms of giving way, instability, stiffness, and effusion, but denied having any flareups.

During examination, the Veteran demonstrated an antalgic gait.  Active right hip flexion was to 110 degrees with pain beginning from 90 degrees; extension was to 20 degrees with pain beginning from 18 degrees; abduction was to 40 degrees with pain beginning at 30 degrees; adduction was to 15 degrees with pain beginning at 10 degrees; internal rotation was to 15 degrees with pain reported at the end of motion; and external rotation to 30 degrees with pain beginning from 25 degrees.  Repetitive motion was productive of pain which caused loss of an additional 10 degrees of flexion, but no further loss of motion in any other direction.  No evidence of ankylosis was seen.

The examiner diagnosed a right hip strain and opined that this disorder had significant effects on the Veteran's occupational functioning due to increased absenteeism from work.  In terms of his activities of daily living, the examiner concluded that the Veteran was unable to participate in exercise and sports; severely restricted from chores, shopping, recreation, and travel; moderately impaired in feeding, dressing, toileting, and grooming; and mildly impaired in bathing.

In a February 2008 statement, the Veteran reported continuous and progressive pain in his left hip and stated that pain symptoms were worsening with age.  Later that month, he underwent a new VA examination of his hip.  At that time, he continued to report progressively worsening pain and stiffness.  He reported that he was having daily flareups that were marked by severe pain which prevented him from engaging in any activity until symptoms subsided.  He denied requiring any hospitalization, deformity, or weakness.  Contrary to statements made during his previous August 2007 examination, he denied requiring assistive aids for walking and periods of incapacitation.  Also contrary to the prior examination, he denied experiencing any giving way, instability, locking, or subluxation.  Occupationally, the Veteran reported that he was employed on a full time basis as a construction employee and denied missing any time from work over the preceding 12 month period.

During the examination, the Veteran demonstrated an antalgic gait with poor propulsion. Tenderness was noted in the hip region.  Right hip motion included flexion to 90 degrees with pain beginning at 85 degrees; extension to 30 degrees with pain beginning from 25 degrees; abduction to 45 degrees with pain beginning from 40 degrees; adduction to 25 degrees with pain beginning at 20 degrees; external rotation to 60 degrees with pain beginning from 50 degrees; and internal rotation to 40 degrees with pain beginning at 35 degrees.  He was able to cross his legs and point his toe out greater than 15 degrees.  He was also able to walk on his toes, heels, and perform tandem walking.  No evidence of ankylosis or inflammatory arthritis was seen.  Repetitive motion of the hip was productive of pain; however, was not productive of other manifestations or further loss of motion or other functioning.  Demonstrated motor strength and reflexes in the lower extremities were full.

The examiner noted that the Veteran was not experiencing any significant effects on his occupation due to his right hip disability.  He noted further that the Veteran was unimpaired in feeding himself; mildly impaired in bathing, dressing, toileting, and grooming; moderately impaired in performing chores, shopping, recreation, and traveling; and prevented from participating in exercise and sports.

During his February 2011 hearing, the Veteran testified that he was having continued hip pain, particularly after being seated for long periods.  He related that he was required to change positions and was able to stand for periods of up to 30 minutes before experiencing hip pain.  He also stated that he was unable to walk long distances and that he was sometimes only able to walk up to 30 yards.  Consistent with his August 2007 VA examination, but contrary to his February 2008 VA examination, he also reported symptoms of decreased hip motion, weakness, instability, and difficulty bearing weight.  He acknowledged that he had not received treatment for his hip in approximately two years.

During a third VA examination of the right hip, performed in July 2011, the Veteran endorsed sharp pain that was precipitated by remaining seated for periods of more than three hours.  He reported that he had difficulty driving for long distances and stated that he used a cane for ambulating.  As noted above, he was able to work according to his own restrictions because he was self-employed.

An examination of the right hip revealed no evidence of erythema, warmth, effusion, bony deformity, or crepitance.  Contrary to the Veteran's reports of instability, the hip was stable during the examination.  Demonstrated range of motion included flexion to 90 degrees, extension to 29 degrees, abduction to 30 degrees, external rotation to 45 degrees, and internal rotation to 20 degrees.  Pain was reported following repetitive motion; but no further loss of motion.  X-rays of the right hip revealed minor sclerotic degenerative joint disease.

The evidence shows that the Veteran's right hip strain has been manifested by right thigh flexion to no less than 90 degrees with pain reportedly beginning at 85 degrees and abduction to no less than 30 degrees without reported pain.  Despite the Veteran's intermittent complaints of instability in his right hip, repeated objective testing performed during the Veteran's VA examinations did not reveal any instability.  In view of the foregoing, a disability rating in excess of 10 percent is not warranted under DCs 5252 or 5253 for the Veteran's right hip disability.

Even in taking the Veteran's reported pain symptoms under consideration, the Board finds that such symptoms are adequately addressed by the assigned 10 percent disability rating under DC 5252.  Similar to the Board's analysis in relation to the Veteran's left knee, the extent of pain free right hip motion shown by the Veteran throughout the appeal period is simply not consistent with a disability picture that is commensurate to a limitation of right hip flexion or abduction to the extent necessary to establish entitlement to a higher disability rating under DCs 5252 or 5253.  See DeLuca, 8 Vet. App. at 204 -07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5252 and 5253.

Also in relation to the Veteran's right hip disability, the Board has considered whether referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extra-schedular disability rating is warranted.  Under the same analysis undertaken above in relation to the Veteran's left knee, the Board recognizes the occupational and functional limitations identified by the August 2007 VA examiner, but finds that the functional limitations identified in that examination are less probative than those identified in the Veteran's February 2008 and July 2011 VA examinations.  To the extent that the February 2008 and July 2011 VA examinations note functional limitations which are supported by the other evidence in the record, the Board still concludes that such limitations are consistent with the symptomatology and level of functioning shown elsewhere in the record.  As such, referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted in relation to the Veteran's right hip disability.

Based upon the foregoing, the evidence does not support the assignment of a disability rating in excess of 10 percent for right hip strain.  To that extent also, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

An increased disability rating for left patella chondromalacia, currently rated as 10 percent disabling, is denied.

An increased disability rating for right hip strain, currently rated as 10 percent disabling, is denied.


REMAND

Concerning the issue of the Veteran's entitlement to a disability rating in excess of 20 percent for low back strain with degenerative joint disease, the Board notes that in rating spine disabilities, the Board may assign separate disability ratings for neurologic manifestations resulting from the spine disability.   68 Fed. Reg. 51,455 (Aug. 27, 2003).  Indeed, the Veteran has already received a separate 10 percent disability rating for neurological manifestations of the right lower extremity which were determined as being secondary to the low back disability.  The Veteran has not, however, been assigned a separate disability rating for neurological manifestations in the left lower extremity.

Notably, the Veteran has not alleged entitlement to a higher disability rating for the neurological manifestations in his right lower extremity, nor has he preserved any issues in relation to the neurological manifestations in his right lower extremity for appeal.  Accordingly, the Board will not consider the extent of the neurological manifestations in the right lower extremity; however, to the extent that the evidence shows the existence of neurological manifestations in the left lower extremity which resulted from the service-connected low back disability, the Board must consider whether a separate disability rating for such manifestations is warranted by the evidence.

Indeed, a VA spine examination performed in March 2008 revealed diminished sensation to light touch over the dorsal and plantar aspects of the Veteran's left foot.  During a July 2011 VA spine examination, neurological testing revealed positive straight leg raise findings in the left lower extremity at 60 degrees.  Deep tendon reflexes were also slightly diminished.  X-rays of the spine performed during the 2011 examination revealed disc bulging at L5-S1 with mild broad posterior disc protrusion or extrusion which was causing mild impingement of the right and left S1 nerve roots and mild bilateral neural foramina stenosis.  Despite the foregoing objective neurological findings, neither the March 2008 nor the July 2011 VA examiner provided a neurological diagnosis as to the left lower extremity.

In the absence of a diagnosis or other discussion addressing the lower left extremity neurological findings, both the March 2008 and the July 2011 VA examinations are incomplete for the purpose of determining the current manifestations resulting from the Veteran's low back disability.  Under the circumstances, the Veteran should be afforded a new VA spine examination to determine the current severity of all manifestations of the Veteran's low back disability.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his low back and any neurological disorders in his left lower extremity since November 2010.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for an increased disability rating for low back strain with degenerative joint disease, currently rated as 20 percent disabling.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA examination of his spine.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided treatment for his spine and/or neurological problems in his left lower extremity since November 2010.

2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination with an appropriate VA examiner to determine all current manifestations of the Veteran's low back strain with degenerative joint disease and the current severity of such manifestations.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

The examiner should conduct all indicated tests and studies of the thoracolumbar spine, to include range of motion testing and radiological studies.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's service-connected low back disability.  If pain on motion is observed, the examiner should indicate the point at which the pain begins (expressed in degrees).  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbosacral spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also comment on the effect of such symptoms on the Veteran's daily life and economic adaptability, and expressly state whether the Veteran is able to return to his regular occupation. If the Veteran is unable to return to his regular occupation, then the examiner must offer an opinion as to whether the Veteran is now unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.

The examiner should also specifically indicate whether there is any ankylosis of the spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis (specifically whether the entire, or the entire thoracolumbar, spine is ankylosed).

If a diagnosis of intervertebral disc syndrome (IVDS) is confirmed on neurologic examination and found to be medically related to the Veteran's service-connected back disability, the orthopedic examiner should also render findings particularly responsive to the criteria for rating IVDS. In this regard, the examiner should comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  The examiner should also note any abnormal objective neurological findings in the Veteran's left lower extremity and provide a diagnosis pertinent to such findings.  For each diagnosis rendered, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability), that the diagnosed neurological conditions resulted from the Veteran's low back strain with degenerative joint disease.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of the Veteran's entitlement to an increased disability rating for low back strain with degenerative joint disease, currently rated as 20 percent disabling, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


